Citation Nr: 1456434	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-46 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to an initial compensable disability rating for a left knee disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1988 to June 2009.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal, in part, from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  By that rating action, the RO denied service for a left ankle disability.  The RO also awarded service connection for left knee and left shoulder disabilities; each disability was assigned an initial noncompensable evaluation, effective from July 1, 2009--the date after the Veteran was discharged from active military service.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal current resides with the St. Petersburg, Florida RO. 

This appeal also stems from a September 2010 rating action issued by the above RO.  By that rating action, the RO granted service connection for a right shoulder disability; an initial 10 percent disability rating was assigned, effective July 1, 2009.  The RO also assigned an initial 10 percent disability to the service-connected left shoulder disability.  The Veteran is presumed to be seeking the maximum possible evaluation. See AB v. Brown, 6 Vet. App. 35 (1993) (while a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit).  Thus, the initial rating claim with respect to the left shoulder disability remains on appeal and has been framed as that reflected on the title page.

In April 2014, the Veteran testified before the undersigned via a video conference hearing at the RO Out Base Service Center in West Palm Beach, Florida.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA (VVA) electronic claims file.  After the hearing, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence in support of his claims.  In July 2014, the Veteran's attorney submitted additional medical evidence in support of the claims, along with a waiver of initial RO consideration.  Thus, a remand to have to RO initially consider this evidence in the first instance is not necessary.  A remand, however, is necessary for reasons that are outlined below. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

A determination has been made that additional development is necessary with respect to the claims on appeal; specifically, to obtain outstanding VA treatment records and lay statement/letter, and to schedule the Veteran for a VA examination by an appropriate specialist to determine the etiology of any currently present left ankle disability.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described below.

i) VA Treatment Records

The Veteran's attorney testified before the undersigned in April 2014 that he had an upcoming appointment with his VA physician on April 23, [2014] that might also include magnetic resonance imaging scans of the disabilities at issues.  (T. at page (pg.) 6).  Thus, as there are possible further VA treatment records that might contain information as to etiology or severity of any currently present left ankle disability and current severity of his left knee and left and right shoulder disabilities, they should be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R 3.159(c) (2014).

ii) Lay Statement/Letter

In a July 2014 statement to VA, the Veteran's attorney indicated that she was submitting additional evidence in support of the claims, to include, but not limited to, a "Family and Friends letter:  4/13/2014."  This letter has not been uploaded to the Veteran's VVA or Veterans Benefits Management System (VBMS) electronic claims file.  Thus, the Veteran's attorney should be provided an opportunity on remand to submit or resubmit the above-referenced letter and it should be incorporated into the record.

iii) VA examination-Left Ankle

The Veteran seeks service connection for a left ankle disability.  He maintains that he has had left ankle problems as a result of chronic ankle sprains sustained in Korea in 1983.  He maintains that since service discharge, he has limited right ankle motion.  (Transcript (T.) at pages (pgs.), 5, 7, 9-10). 
 
The Veteran's service treatment records (STRs) reflect that in August 2003, he complained of having left ankle pain since the previous evening after he fell into a hole and sustained an inversion injury.  The examining clinician entered an impression of Grade I sprain with no fracture.  A September 2003 report reflects that the Veteran's ankle sprain had resolved.  A January 2009 report reflects that the Veteran complained of left anterior ankle pain and that he had sustained a sprain to that ankle in 2003.  An examination of the left ankle in February 2009 was within normal limits.  X-rays of the left ankle, performed in April 2009, were normal.  On a February 2009 Report of Medical History, the Veteran indicated that he had had foot trouble.  He indicated that he had sprained his left ankle in 2003 and that he had pain around the ankle bone since that time.  A May 2009 service discharge examination report reflects that the Veteran's lower extremities were evaluated as "normal."  (See Veteran's service treatment records, received and uploaded to his VVA electronic claims file on February 11, 2009, at pg. 6). 
Post-service evidence includes, but is not limited to, an April 2012 VA treatment report containing a diagnosis of left ankle pain/trauma chronic ankle sprains.  (See April 2012 VA treatment report uploaded and received to the Veteran's VVA electronic claims file on August 7, 2012 at page (pg.) 2). 

Thus, in view of the service treatment records showing that the Veteran had sustained a left ankle sprain in 2003, his testimony that he has had continued left ankle problems, such as limited ankle motion, since the in-service sprain and a diagnosis of left ankle pain/trauma chronic ankle sprains, the Board finds that a VA examination is needed to obtain a competent medical opinion as to the etiology of any currently present left ankle disability. 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from April 23, 2014 to the present, as referenced by the Veteran's attorney in her April 2014 testimony before the undersigned.  (T. at pg. 6).  All efforts to obtain these records must be documented into the record.

2.  Contact the Veteran's attorney and ask that she submit or resubmit the "Friends and Family Letter," dated April 13, 2014, referenced in her July 2014 written argument to VA.  All records/responses received from the Veteran's attorney should be incorporated into the record. 
   
3.  After completion of the above, schedule the Veteran for a VA examination by an appropriate specialist for his left ankle disability.  The purpose of the examination is to determine the nature and etiology of any currently present left ankle disability. The examination report should include a detailed account of any left ankle disability(ies) found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 
   
The examiner should review the evidence of record with specific attention to the Veteran's service treatment records reflecting, in part, that he had sustained a Grade I left ankle sprain after he fell into a hole in August 2003, January and February 2009 records pertaining to left ankle treatment and the February 2009 Report of Medical History.  The examiner should then provide the following information:
   
 (i) The exact diagnosis(ies) of any left ankle disability(ies) found to be present on clinical evaluation; 
   
(ii) Whether it is as least as likely as not (50 percent or greater probability) that any currently diagnosed left ankle disability(ies) is/are etiologically related to the military service, to include the 2003 left ankle sprain; or, whether arthritis, if present, had its onset within the initial post-service year. 
   
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).
   
4.  After completion of the above, the RO should take any additional development deemed necessary, such as scheduling the Veteran for additional VA examinations in conjunction with his initial rating claims.  Then, the RO should readjudicate the claims on appeal.  The RO's readjudication of the Veteran's initial rating claims should include the consideration of staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).
   
If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

